DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 8, and 15have been amended.
Claims 1-20 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19, 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Claim 1 recites, at lines 17-18, “the configuration identifier and the set of parameters.” There is insufficient antecedent basis for this limitation in the claim. That is, claim 1 recites “a configuration identifier” at lines 9-10 and at lines 13-14. It is unclear to which of the multiple instances the limitation in question refers. Similarly, claim 1 recites “a corresponding set of parameters” at line 10 and “a set of parameters” at line 14, and it is unclear to which set of parameters the limitation in question refers. For purposes of examination, this claim is interpreted as reciting a single configuration identifier and set of parameters. Claims 8 and 15 have similar limitations and are similarly rejected. 
Claim 7 recites, at line 5, “the configuration identifier.” As discussed above with the rejection of the independent claims, there is insufficient antecedent basis for this limitation in the claim. Claim 14 has similar language and is similarly rejected.
Claim 7 recites, at line 7, “the configuration information.” There is insufficient antecedent basis for this limitation in the claim. That is, the claims recite multiple previous instances of “configuration information” and it is impossible to determine to which the limitation in question refers. The scope of the claim is therefore indefinite. Claim 14 has similar language and is similarly rejected.
Claims 2-7, 9-14, and 16-20 are rejected as depending from rejected base claims and failing to cure the indefiniteness of those base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2015/0106596 by Vorbach et al. (hereinafter referred to as “Vorbach”).
Regarding claims 1, 8, and 15, taking claim 1 as representative, Vorbach discloses:
 a system for processing data flow array instructions, the system comprising: a data flow array, which includes a plurality of processing elements (Vorbach discloses, at ¶ [0133], a VPU that processes VPUCODE (data flow array instructions). As described at ¶ [0009] and [0010], the VPU is an XPP core that includes an array of processing elements (PAEs). The XPP core is, as described at ¶ [0344], a dataflow device. As disclosed, at Figure 11, the XPP is part of a system that includes memory, which discloses non-transitory media.); 
a decoder to receive a data flow array instruction and generate a set of microinstructions based on the data flow array instruction (Vorbach discloses, at ¶ [0134], decoding the VPUCODE to trigger sequences of operations. As disclosed at Figure 80A, this is performed by a decoder. As disclosed at ¶ [0136], the VPUCODE is translated into various VPU commands, which are the set of microinstructions.); 
a reservation station to receive and dispatch each microinstruction in the set of microinstructions, wherein the set of microinstructions includes a configuration microinstruction for configuring the data flow array for processing the data flow array instruction, wherein the configuration microinstruction indicates a configuration identifier and a corresponding set of parameters for configuring one or more processing elements in the plurality of processing elements of the data flow array (Vorbach discloses, at Figure 80A, that after being decoded, instructions are sent to a register renaming unit (reservation station) from which the instructions are dispatched. As shown, the instructions include configuration instructions, which are dispatched to a configuration queue. Vorbach also discloses, at ¶ [0149], that the configuration instructions are recognized, which discloses indicating a configuration identifier and that, as disclosed, at ¶ [0009], configuration indicates interconnection and function of the array elements, which is a set of parameters. ); and 
(Vorbach discloses, at Figure 80A, a configuration unit (CT) that receives the configuration instructions and adds the configuration instructions to a configuration queue. As disclosed, at ¶ [0009], configuration indicates interconnection and function of the array elements, which is a set of parameters.), 
wherein the data flow array is to configure the plurality of processing elements based on configuration information associated with the configuration identifier and the set of parameters (Vorbach discloses, at ¶ [0135], executing the configuration instructions, which is configuring the array of processing elements based on the configuration instruction and its parameters.).

Regarding claims 2, 9, and 16, taking claim 2 as representative, Vorbach discloses the elements of claim 1, as discussed above. Vorbach also discloses:
wherein configuring the plurality of processing elements includes setting an operation to be performed by each of the plurality of processing elements and configuring a set of routing channels between processing elements such that an output from a first processing element in the plurality of processing elements is an input to a second processing element in the plurality of processing elements (Vorbach discloses, at ¶ [0009], that the configuration unit stipulates the interconnection and function of the elements in the array. As described at ¶ [0337], the PAE objects (processing elements) perform vertical routing, which means receiving results from adjacent inner (towards the middle of the array) PAEs and forwarding results to adjacent outer (towards the edge of the array) PAEs.).

Regarding claims 3, 10, and 17, taking claim 3 as representative, Vorbach discloses the elements of claim 2, as discussed above. Vorbach also discloses:
wherein the set of microinstructions further includes a set of input microinstructions, which indicate a set of input operands for the data flow array instruction, and a set of output microinstructions, which indicate a set of output operands for the data flow array instruction (Vorbach discloses, at ¶ [0263], access controls to read data into the array, which discloses input microinstructions, and, at ¶ [0265], access controls to write data from the array, which discloses output microinstructions.).

Regarding claims 4, 11, and 18, taking claim 4 as representative, Vorbach discloses the elements of claim 3, as discussed above. Vorbach also discloses:
an input watcher to receive the set of input microinstructions and to add the set of input operands to input queues for the data flow array, wherein the data flow array is to retrieve the input operands from the input queues and perform corresponding operations of the plurality of processing elements to generate outputs of the data flow array that are added to output queues (Vorbach discloses, at ¶ [0346], IO ports that receive input data, which discloses receiving the input microinstructions, and store the input data in queues, from which the array subsequently retrieves the input data and operates on the input data.).

Regarding claims 5, 12, and 19, taking claim 5 as representative, Vorbach discloses the elements of claim 4, as discussed above. Vorbach also discloses:
an output watcher to receive the set of output microinstructions and to add the set of output operands to a write queue for the data flow array, wherein the data flow array is to generate a set of write instructions for writing the outputs from the output queues to the set of output operands from the write queue (Vorbach discloses, at ¶ [0346], IO ports that receive output data, which discloses receiving the output microinstructions, and store the output data in queues, in response to the array writing the output data. As disclosed at ¶ [0205], the output data is written to destination registers, which are output operands.).

Regarding claims 6, 13, and 20, taking claim 6 as representative, Vorbach discloses the elements of claim 5, as discussed above. Vorbach also discloses:
wherein the data flow array is to generate and transmit an early warning signal to the reservation station to indicate to the reservation station that the outputs will be written to the set of output operands within a specified time interval, and the reservation station is to preemptively dispatch an instruction in response to the early warning signal (Vorbach discloses, at ¶ [0478], executing new configuration, which discloses dispatching an instruction, in response to the occurrence of a write back, which discloses the array generating a write back signal, which indicates the outputs are to be written.).

Regarding claims 7 and 14, taking claim 7 as representative, Vorbach discloses the elements of claim 6, as discussed above. Vorbach also discloses:
an optimizer to receive software code and to generate the data flow array instruction, a data flow array definition describing the set of microinstructions, and configuration information for configuring the set of processing elements associated with the configuration identifier based on a determined pattern in the software code, wherein the configuration information indicates the operations to be performed by each of the plurality of processing elements and the set of routing channels between processing elements (Vorbach discloses, at ¶ [0267], a compiler that optimizes configuration (generates the data flow array instruction) based on the sequence of accesses (determined pattern in the code). As disclosed, at ¶ [0009], configuration indicates interconnection and function of the array elements.).

Response to Arguments
On pages 8-10 of the response filed November 19, 2020 (“response”), the Applicant argues, “although the VPUCODE instruction of Vorbach may be translated into various commands, Vorbach does not disclose that any of these commands configures a data flow array,” and “Vorbach fails to disclose that the configuration identifier is indicated by a configuration microinstruction or that the same configuration microinstruction also indicates a set of parameters.”
Though fully considered, the Examiner respectfully disagrees. As discussed above, Vorbach discloses that decoding the VPUCODE triggers loading and/or executing configurations. See, e.g., Vorbach, ¶ [0135]. The loading of a configuration is understood to be performed by a microinstruction, i.e., a configuration microinstruction. This also discloses indicating a configuration identifier. That is, if the configuration were not identified, it would be unknown which configuration was selected. Furthermore, the loading of a configuration also indicates the parameters that correspond to the identified configuration. Accordingly, the Applicant’s arguments are deemed unpersuasive.

On page 11 of the response the Applicant argues, “Vorbach does not disclose that these microinstructions include "a set of input microinstructions, which indicate a set of input operands for the data flow array instruction, and a set of output microinstructions, which indicate a set of output operands for the data flow array instruction" as recited in claim 3, 10, and 17 because the loading and storing of Vorbach is not discussed in relation to microinstructions generated from an original data flow array instruction. Namely, Vorbach does not disclose decoding a single data flow array instruction to produce (1) a configuration instruction, (2) a set of input microinstructions, which indicate a set of input operands for the data flow array instruction, and (2) a set of output microinstructions, which indicate a set of output operands for the data flow array instruction.”
Though fully considered, the Examiner respectfully disagrees. As discussed above, Vorbach discloses, e.g., at ¶ [0135], that translating the VPUCODE triggers loading of a configuration register, which discloses a configuration microinstruction. The VPUCODE also results in execution of the configuration, which performs the corresponding data processing. See, e.g., Vorbach, ¶ [0138]. The corresponding processing is understood to include, as disclosed at ¶¶ [0263]-[0265], reading data into the array, which discloses input microinstructions, and writing data from the array, which discloses output microinstructions. Accordingly, the Applicant’s arguments are deemed unpersuasive.

On pages 11-12 of the response the Applicant presents arguments regarding claims 4, 11, and 18 that are identical to those presented in the Applicant’s previous response. 
These arguments have been fully responded to in the previous office action. The response is hereby maintained and is not duplicated here in the interest of brevity. 

On pages 12-13 of the response the Applicant presents arguments regarding claims 5, 12, and 19 that are identical to those presented in the Applicant’s previous response. 
These arguments have been fully responded to in the previous office action. The response is hereby maintained and is not duplicated here in the interest of brevity. 

On pages 13-14 of the response the Applicant presents arguments regarding claims 6, 13, and 20 that are identical to those presented in the Applicant’s previous response. 
These arguments have been fully responded to in the previous office action. The response is hereby maintained and is not duplicated here in the interest of brevity. 

On page 14 of the response the Applicant requests withdrawal of the rejections of the dependent claims for the same reasons as argued above.  
Though fully considered, the Examiner respectfully disagrees. The remarks and rejections presented above apply similarly to these claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J. Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWN DOMAN/Examiner, Art Unit 2183